DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 9/20/2022. As directed by the amendment: claims 1, 11, 21-23, 33-36 have been amended, claims 2-4, 12-14, 18, 24-32, and 38 have been cancelled and no new claims have been added.  Thus, claims 1, 5-11, 15-17, 19-23, and 33-37 are presently pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

    PNG
    media_image1.png
    585
    938
    media_image1.png
    Greyscale

Annotated Figure 6 of Eckstein

Claims 1 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Eckstein et al (US 20120289914 A1) in view of Kuebler et al. (US 20170216093 A1). 

Regarding Claim 1, Eckstein discloses a portable device to generate a vacuum for the medical treatment of wounds (abstract), and teaches a system for providing negative pressure ("vacuum therapy of wounds" ¶ 8) to a sealed space (sealed space of the “vacuum-tight wound dressing 80”, see ¶ 41) through a dressing connector 12 (see ¶ 30) in fluid communication with a tissue site (annotated fig.6), the system comprising:
a canister 10 (vessel, ¶ 30) having a collection chamber 8 (second housing part) (annotated fig.6), a first inlet (in connection with suction tube 82) fluidly coupled to the collection chamber 8 and adapted to be fluidly coupled to the dressing connector 12 (connection gland for a suction tube 82, fig.1a, annotated fig. 6; ¶ 30), a second inlet (left-hand opening for allowing aeration tube 112 passing through 10) fluidly coupled to ambient air from outside the collection chamber (annotated fig.6; aeration tube aerating with fresh air ¶ 17, 43), a first outlet (in connection with 84) fluidly coupled to the collection chamber 8 and adapted to receive negative pressure from a source of negative pressure (annotated fig.6; ¶ 41), and a second outlet (right-hand opening for aeration tube 112 passing through 10) adapted to deliver ambient air to the sealed space (annotated fig.6; aeration tube aerating with fresh air ¶ 17, 43); 

    PNG
    media_image2.png
    472
    971
    media_image2.png
    Greyscale

Annotated Figure 6 of Eckstein

an external fluid conductor (part of 82 and 112 that lies outside of 10, to the right of 10 depicted in fig.6) fluidly coupled between the canister 10 (vessel) and the dressing connector 12 (connection gland for a suction tube 82, fig.1a, annotated 6; ¶ 30), the external fluid conductor (part of 82 and 112 that lies outside of 10, to the right of 10 depicted in fig.6) comprising a first lumen (inside of 112) fluidly coupled between the second outlet (right-hand opening for aeration tube 112 passing through 10) and the dressing connector 12 and a second lumen (inside of 82) fluidly coupled between the first inlet (in connection with suction tube 82) and the dressing connector 12; and
an internal fluid conductor (part of aeration tube 112 passing through 10) fluidly coupled between the second inlet (left-hand opening for allowing aeration tube 112 passing through 10) and the second outlet (right-hand opening for aeration tube 112 passing through 10) and adapted to deliver the ambient air through the collection chamber to the sealed space (annotated fig.6; aeration tube 112 aerating with fresh air ¶ 17, 43) to the first lumen (inside of 112) of the external fluid conductor (part of 82 and 112 that lies outside of 10, to the right of 10 depicted in fig.6);
a regulator 116 (valve), wherein the regulator is adapted to provide ambient air through the internal fluid conductor (part of aeration tube 112 passing through 10) to the sealed space (sealed space of the dressing 80) (annotated fig.6; ¶ 17, 43).
Eckstein fails to teach that the second inlet comprises a regulator. 
Eckstein and Kuebler are commensurate with each other because both references are negative pressure wound therapy systems, or vacuum therapy systems, that provide suction/vacuum to tissue of a patient. Kuebler discloses a negative pressure therapy system that treats tissue of the eye with irrigation fluid to be subsequently suctioned, and teaches that the inlet comprises a regulator 15 ('inlet valve', fig.1, ¶ 41).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device to include the regulator of Kuebler located in the second inlet such that it would function as an inlet valve, as taught by Kuebler, for the purpose of operatively opening and closing the valve so that fluid can flow into and out of the pump chamber in one direction, and to prevent backflow of fluid into the system (¶ 41).

Regarding Claim 19, Eckstein teaches the system further comprising a controller 100 (‘electronic control unit’) and a pressure sensor 94 (‘pressure sensor’, fig.6; Abstract, ¶ 42, 45) electrically coupled to the controller 100 and fluidly coupled to the collection chamber 8 (annotated fig.6).

Regarding Claim 20, Eckstein teaches the system further comprising a controller 100 (‘electronic control unit’) and a pressure sensor 94 electrically coupled to the controller 100 (‘electronic control unit’) and fluidly coupled directly to the sealed space (sealed space of the dressing 80) (annotated fig.6). As annotated in fig. 6, sensor 94 is coupled directly to seal space of dressing 80 via connecting means including tubes 88,84, vessel 20, tube 82 and connector 12.

Regarding Claim 21, Eckstein teaches a first fluid conductor having a first member (dotted line connecting 82 to 80 on fig.6) fluidly coupled to the first outlet (in connection with 84) and adapted to be coupled to a source of negative pressure 90 (‘vacuum-producing suction pump’) (annotated fig.6).

Regarding Claim 22, Eckstein teaches a controller 100 (‘electronic control unit’) and a pressure sensor 94 (‘pressure sensor’, fig.6; Abstract, ¶ 42, 45) electrically coupled to the controller and fluidly coupled to the first fluid conductor (dotted line connecting 82 to 80 on annotated fig.6).

Regarding Claim 23, Eckstein teaches a controller 100 and a pressure sensor 94 electrically coupled to the controller (annotated fig.6; electrical connection ¶ 30, 42), and wherein the first fluid conductor (dotted line connecting 82 to 80 on annotated fig.6) further comprises a second member (portion of dotted line leading to 82 and subsequently 94) fluidly coupled to the dressing connector 12 (connection gland for a suction tube 82; fig.1a) and the pressure sensor 94 (annotated fig.6).

Claims 5-6, 8-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eckstein in view of Kuebler and Braunberger et al. (DE 102015110432 A1). For reference to citations from Braunberger, refer to the copy of Braunberger (FOR document with English Translation) mailed with the previous Office Action.

Regarding Claim 5, Eckstein/Kuebler fail to teach the regulator is a filter. Braunberger discloses a system with a multi-lumen instillation adapter provided with a suction lumen and a rinsing lumen. Braunberger teaches the regulator (comprised of 28, ‘ventilation valve’, page 20, ¶ 55, ll.797, and 24, ‘air filter’, page 20, ¶ 55, ll.811) is a filter (portion of regulator that is a suitable sterile filter 24, see ¶ 32, ll.489-492). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler such that the regulator also comprising a filter as taught by Braunberger, for the purpose of sustaining a permanent supply of ambient air to the dressing that is preferably filtered to sterilize the air before it reaches the wound (¶ 32, ll.489-492).

Regarding Claim 6, Eckstein/Kuebler fail to teach that the regulator is a filter, but does teach a bacterial filter in the system (cup-shaped filter that prevents bacteria, ¶ 39). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Eckstein/Kuebler such that that regulator is a bacterial filter, as taught by Braunberger, for the purpose of sustaining a permanent supply of ambient air to the dressing that is preferably filtered to sterilize the air before it reaches the wound (¶ 32, ll.489-492).

Regarding Claim 8, Eckstein/Kuebler fail to teach the filter has a known flow rate, however Braunberger teaches the filter (‘air filter’ as a part of the regulator, page 20, ¶ 55, ll.811) has a known flow rate (‘continuous flow of air’, ¶ 32, ll.494).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler to have the filter have a known flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494).

Regarding Claims 9 and 10, Eckstein/Kuebler fail to teach the filter includes a plurality of orifices having a known flow rate, however Braunberger teaches the filter 24 (‘air filter’ as a part of the regulator, page 20, ¶ 55, ll.811) includes a plurality of orifices having a known flow rate (‘invariable ventilation opening’ providing permanent supply of ambient air with a continuous flow, ¶ 17, 32, ll.492-494). A ‘filter’, by definition, is “any substance, such as a porous material, through which liquid or gas is passed to remove suspended impurities or to recover solids.” (Dictionary.com). Thus, the filter of Braunberger can be construed as porous and full of orifices.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler to have the filter include a plurality of orifices having a known flow rate as taught by Braunberger, for the purpose of preventing wound exudate from passing through to the vacuum source (page 19, ¶ 54, ll.782-783).

Regarding Claim 11, as best understood, Eckstein teaches an actuator ("valve 116 is provided that can be actuated", ¶ 43; NOTE: the action of being ‘actuated’ suggests that the valve 116 would be obvious to have a structure that can be put into action, turned on, or start a process), but Eckstein/Kuebler fail to teach the regulator is a solenoid valve adapted to vary a flow rate of the ambient air, however Braunberger teaches the regulator (28/24) is a solenoid valve adapted to vary a flow rate of the ambient air (‘ambient air supplied temporarily and selectively’ suggesting varying the flow rate, ¶ 32, ll.498-499).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler to have the regulator be a solenoid valve adapted to vary the flow rate as taught by Braunberger, for the purpose of flushing air into the system rather than having a permanent inflow of air (¶ 32, ll.502), and to enable partial or complete ventilation of the wound space, for example during the so-called cyclic negative pressure treatment or when the negative pressure treatment is terminated (page 13, ¶ 32, ll.506-508).

Regarding Claim 15, Eckstein teaches the system further comprising a controller 100 (electronic control unit), but Eckstein/Kuebler fail to teach the controller is electrically coupled to the solenoid valve and adapted to receive an input for varying the flow rate over time. Braunberger teaches electrically controlling the solenoid valve (‘electrically controlled valve’, ¶ 32, ll.500-501) and receiving an input (input is ‘pressure difference between negative pressure present inside the second fluid path and the ambient pressure’, ¶ 32, ll.494-497) for varying the flow rate over time (‘ambient air supplied temporarily and selectively’ suggesting varying the flow rate, ¶ 32, ll.498-499).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system such that the controller as taught by Eckstein, is electrically coupled to the solenoid valve and adapted to receive an input for varying the flow rate over time, as taught by Braunberger, for the purpose of flushing air into the system rather than having a permanent inflow of air (¶ 32, ll.502), and to detect blockages in the first fluid flow path and use the air to purge blockages from the path (¶ 32, ll.503-504).

Regarding Claim 16, Eckstein teaches the controller 100 (electronic control unit), but Eckstein/Kuebler fail to teach the controller receives an input for providing an intermittent flow rate. Braunberger teaches the controller receives an input for providing an intermittent flow (‘ambient air supplied temporarily’ suggesting intermittent flow rate, ¶ 32, ll.498-499).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system such that the controller, as taught by Eckstein, receives an input for providing an intermittent flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494).

Regarding Claim 17, Eckstein teaches the controller 100 (electronic control unit), but Eckstein/Kuebler fail to teach the controller receives an input for providing a variable flow rate. Braunberger teaches the controller receives an input for providing a variable flow rate (‘ambient air supplied selectively’ suggesting variable flow rate, ¶ 32, ll.498-499).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system such that the controller, as taught by Eckstein, receives an input for providing a variable flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eckstein in view of Kuebler, Braunberger, and BePlate (US 20010000067 A1). 

Regarding Claim 7, Eckstein/Kuebler/Braunberger fail to teach the filter is a hydrophilic filter. BePlate discloses a combined filter for removing an aqueous fluid and entities such as bacteria, existing in such aqueous fluid, from a nonaqueous fluid ¶ 2). BePlate teaches the filter is a hydrophilic filter 1 (Abstract, ¶ 35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler/Braunberger such that the filter is a hydrophilic filter as taught by BePlate, for the purpose of removing fluid or other exudate before it reaches a patient (¶ 2).

Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Eckstein in view of Kuebler and Davidson et al. (US 20170106153 A1). 

Regarding Claim 33, Eckstein teaches a method for providing negative pressure to a sealed space in fluid communication with a tissue site (Abstract; "vacuum therapy of wounds" ¶ 8), the method comprising:
applying negative pressure through a collection chamber 8 (second housing part) (fig.6) of a canister 10 (vessel) to the sealed space (sealed space of the “vacuum-tight wound dressing 80”, see ¶ 41) (fig.6);
delivering ambient air to the sealed space (sealed space of the vacuum-tight wound dressing 80) through a fluid conductor (dotted line connecting 82 to 80, rinsing tube 112, and tube section 114 from fig.6) fluidly coupled to the sealed space (sealed space of the dressing 80) in response to negative pressure within the sealed space (fig.6; "vacuum therapy of wounds" ¶ 8; aeration tube 112 aerating with fresh air ¶ 17, 43); 
controlling airflow of the ambient air with a regulator 116 (valve, fig.6; ¶ 43) fluidly coupled to the fluid conductor (dotted line connecting 82 to 80, rinsing tube 112, and tube section 114 from fig.6; aeration tube 112 aerating with fresh air ¶ 17, 43), and
an inlet (second inlet; left-hand opening for allowing aeration tube 112 passing through 10) of the canister 10 (‘vessel’).
Eckstein fails to teach the regulator being disposed within an inlet of the canister; and measuring the airflow of the ambient air between the regulator and the sealed space with a flow sensor. Kuebler teaches the regulator 15 ('first inlet valve', fig.1, ¶ 41). Braunberger teaches measuring the airflow of the ambient air (‘ambient air supplied temporarily and selectively’ suggests measuring the airflow, ¶ 32, ll.498-499). And Davidson teaches a flow sensor 800 ("flow sensor", fig.8, ¶ 192, 256).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein such that the regulator comprising an inlet valve, as taught by Kuebler, would be disposed within Eckstein’s inlet of the canister, for the purpose of operatively opening and closing the valve so that fluid can flow into and out of the chamber (Kuebler ¶ 41); and such that the device would be capable of measuring the airflow of the ambient air, as taught by Braunberger, for the purpose of verifying that a permanent supply of ambient air is sustained to the dressing (Braunberger ¶ 32, ll.489-492); such that measuring the airflow of the ambient air would occur between the regulator of Kuebler and the sealed space with a flow sensor, as taught by Davidson, for the purpose to detect parameters of flow entering or exiting the device to collect data of a total volume of flow provided to the user (Davidson ¶ 192).

Regarding Claim 34, Eckstein/Kuebler fail to teach controlling the airflow of ambient air includes providing ambient air at a known flow rate, however Braunberger teaches controlling the air flow of ambient air includes providing ambient air at a known flow rate (“continuous flow of air”, ¶ 32, ll.494).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler such that controlling the air flow of ambient air includes providing ambient air at a known flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494).

Regarding Claim 35, Eckstein/Kuebler fail to teach controlling the airflow of ambient air includes providing ambient air at a variable flow rate, however Braunberger teaches controlling the air flow of ambient air includes providing ambient air at a variable flow rate (‘ambient air supplied selectively’ suggesting variable flow rate, ¶ 32, ll.498-499).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler such that controlling the air flow of ambient air includes providing ambient air at a variable flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494).

Regarding Claim 36, Eckstein/Kuebler fail to teach controlling the airflow of ambient air includes providing ambient air at an intermittent flow rate, however Braunberger teaches controlling the air flow of ambient air includes providing ambient air at an intermittent flow rate (‘ambient air supplied temporarily’ suggesting intermittent flow rate, ¶ 32, ll.498-499).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler such that controlling the air flow of ambient air includes providing ambient air at an intermittent flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494).

Regarding Claim 37, Eckstein teaches measuring negative pressure (by means of pressure senor 94, fig. 6) within the sealed space (sealed space of the dressing 80) to generate negative pressure measurements (fig.6; ¶ 17, 42), however Eckstein/Kuebler fail to teach controlling the airflow of the ambient air in response to the negative pressure measurements. Davidson discloses an inhaler device for pulmonary delivery of at least one substance from a drug dose cartridge to an inhaling user, and teaches controlling the airflow of the ambient air in response to the negative pressure measurements (NOTE: valve is operated by valve controller in response to negative pressure, ¶ 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Eckstein/Kuebler such that measuring negative pressure within the sealed space to generate negative pressure measurements, as taught by Eckstein, would control the airflow of the ambient air in response to the negative pressure measurements as taught by Davidson, for the purpose of controlling a rate of carrier airflow generated by the system (¶ 5).


 Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot in view of teachings from the embodiments of prior art of record, as fully discussed above.


    PNG
    media_image2.png
    472
    971
    media_image2.png
    Greyscale

Annotated Figure 6 of Eckstein

On page 8 of the Applicant’s remarks, the Applicant argues that for claim 1, neither Eckstein nor Kuebler, alone or in combination, describes an external fluid conductor as recited in amended claim 1.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that Eckstein does teach an external fluid conductor (part of 82 and 112 that lies outside of 10, to the right of 10 depicted in fig.6) fluidly coupled between the canister 10 (vessel) and the dressing connector 12 (connection gland for a suction tube 82, fig.1a, annotated 6; ¶ 30), the external fluid conductor (part of 82 and 112 that lies outside of 10, to the right of 10 depicted in fig.6) comprising a first lumen (inside of 112) fluidly coupled between the second outlet (right-hand opening for aeration tube 112 passing through 10) and the dressing connector 12 and a second lumen (inside of 82) fluidly coupled between the first inlet (in connection with suction tube 82) and the dressing connector 12. 

On pages 9-10 of the Applicant’s remarks, the Applicant argues that for claim 1, the Advisory Action alleges that "Eckstein is not relied upon to teach that the electromagnetically operated valve 116 is moved from the first housing part 4 to the second inlet" but rather that "it would have been obvious to one of ordinary skill in the art . . . to modify the device to include the regulator located in the second inlet such that it would function as an inlet valve, as taught by Kuebler”. This statement in the Advisory Action contradicts the Final Office Action because, as stated above, the Final Office Action alleges that "Eckstein's regulator would be located in the second inlet such that it would function as an inlet valve”. A person of ordinary skill in the art would not move the electromagnetically operated valve 116 from the first housing part 4 to the second inlet as alleged by the Final Office Action because the electromagnetically operated valve 116 would no longer be capable of coupling with the electronic control unit 100 independently of the rinsing tube 112 and the tube section 114.
However, the Examiner respectfully disagrees. It is noted in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Eckstein is not relied upon to teach that the electromagnetically operated valve 116 is moved from the first housing part 4 to the second inlet. 
Rather, Eckstein fails to teach that the second inlet comprises a regulator. However, Kuebler teaches that the inlet comprises a regulator 15 ('inlet valve', fig.1, ¶ 41).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device to include the regulator of Kuebler located in the second inlet such that it would function as an inlet valve, as taught by Kuebler, for the purpose of operatively opening and closing the valve so that fluid can flow into and out of the pump chamber (¶ 41). The addition of Kuebler’s regulator would mean that Eckstein’s regulator is not compromised in relation to the the electronic control unit.

On page 9 of the Applicant’s remarks, the Applicant argues that for claim 1, a claim composed of several elements cannot be proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). Even if all elements of claim 1 were disclosed in various prior art references, the claimed subject matter taken as a whole still cannot be said to be obvious without some apparent reason to combine the known elements in the fashion claimed. Here, the Examiner alleges only that a person having ordinary skill in the art would "modify the device such that Eckstein's regulator would be located in the second inlet" such that the regulator "would function as an inlet valve, as taught by Kuebler, for the purpose of operatively opening and closing the valve so that fluid can flow into an out of the pump chamber."
However, the Examiner respectfully disagrees. It is noted that Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The apparent reason to combine the known elements in the fashion claimed is that modifying the device to include Kuebler’s regulator to be located in the second inlet, such that it would function as an inlet valve, as taught by Kuebler, would be for the purpose of operatively opening and closing the valve so that fluid can flow into an out of the pump chamber in one direction, and to prevent backflow of fluid into the system (¶ 41).

On page 10 of the Applicant’s remarks, the Applicant argues that for claim 1, the inlet valve 15 of Kuebler is configured to permit or restrict fluid flow from the irrigation fluid container to the first pump chamber and there is no apparent reason for a person of ordinary skill in the art to modify the placement of the electromagnetically operated valve 116 of Eckstein based on the inlet valve 15 of Kuebler.
However, the Examiner respectfully disagrees. It is that Eckstein is not relied upon to teach that the electromagnetically operated valve 116 is moved from the first housing part 4 to the second inlet. 
Rather, Eckstein fails to teach that the second inlet comprises a regulator. However, Kuebler teaches that the inlet comprises a regulator 15 ('inlet valve', fig.1, ¶ 41).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device to include the regulator of Kuebler located in the second inlet such that it would function as an inlet valve, as taught by Kuebler, for the purpose of operatively opening and closing the valve so that fluid can flow into and out of the pump chamber (¶ 41). 


On page 11 of the Applicant’s remarks, the Applicant argues that for claim 1, there is no apparent reason for a person of ordinary skill in the art to modify Eckstein to include an additional regulator within the second inlet because the electromagnetically operated valve 116 already provides this function.
However, the Examiner respectfully disagrees. It is noted that the apparent reason to combine the known elements in the fashion claimed is that modifying the device to include Kuebler’s regulator to be located in the second inlet, such that it would function as an inlet valve, as taught by Kuebler, would be for the purpose of operatively opening and closing the valve so that fluid can flow into an out of the pump chamber (¶ 41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781